EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), dated as of December 17, 2018, is
between Universal Insurance Holdings, Inc., a Delaware corporation (the
“Company”), and Jon W. Springer (the “Executive”).

WHEREAS, the Company and Executive are parties to an Employment Agreement, dated
as of April 11, 2018 (such agreement, the “Prior Agreement”), pursuant to which
Executive was employed as President and Chief Risk Officer of the Company;

WHEREAS, the Prior Agreement expires on December 31, 2018; and

WHEREAS, Executive and the Company now desire to enter into this Agreement in
connection with Executive’s continuing employment for the Term (as defined
below) as the President and Chief Risk Officer of the Company;

NOW, THEREFORE, in consideration of the covenants and promises contained herein
and for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1.    Employment and Acceptance. During the Term, the Company agrees to employ
Executive, and Executive agrees to continue his employment with the Company,
subject to the provisions of this Agreement. As of the Effective Date (as
defined below), this Agreement supersedes and replaces in all respects the Prior
Agreement.

2.    Term.

(a)    Duration. The period of Executive’s employment with the Company under
this Agreement will commence on January 1, 2019 (the “Effective Date”) and will
continue until the earlier of: (i) December 31, 2019 and (ii) the termination of
such employment in accordance with Section 5 ( the “Term”). Except as provided
in Section 6(a), the Term will not be subject to any automatic renewal or
extension unless this Agreement is amended by the parties after the Effective
Date to so provide.

(b)    Expiration of Employment Term. If Executive’s employment with the Company
continues following the expiration of the Term, Executive shall be an
employee-at-will whose employment may be terminated by the Company for any
reason or for no stated reason at any time, subject only to the severance
protections contemplated by Section 5 for the one-year period following the
expiration of the Term.

3.    Duties and Title.

(a)    Title and Reporting. During the Term, the Company will employ Executive
as the President and Chief Risk Officer of the Company, reporting to the Chief
Executive Officer of the Company (the “CEO”).

(b)    Duties. Executive shall render on a full-time basis all of his business
time and attention to business of the Company and its subsidiaries
(collectively, the “Company Group”). Executive will have such authority and
responsibilities and will perform such duties assigned to the President and
Chief Risk Officer by the CEO, commensurate with his position as the President
and Chief Risk Officer of the Company. If requested by the CEO, Executive will
also serve as an officer or director of another member of the Company Group for
no additional consideration. The principal place of Executive’s employment shall
be Eagan, Minnesota, except that Executive acknowledges and agrees that he will
be required to travel for business purposes.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 2 of 19

 

(c)    Other Business and Other Activities. Executive may not engage in any
activity that conflicts with the interests of any member of the Company Group or
that would interfere with the performance of Executive’s duties to any member of
the Company Group, as determined by the CEO. During the Term, Executive may not
hold, directly or indirectly, an ownership interest of more than 2% in any
entity other than the Company. Nothing in this Agreement shall preclude
Executive from dedicating reasonable amounts of time during the Term to
charitable or civic activities or from managing his personal finances, as long
as such activities do not interfere in any material way with his duties and
responsibilities to any member of the Company Group.

4.    Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement, the Company will provide Executive with the
following pay and benefits during the Term:

(a)    Base Salary. The Company will pay Executive an annual base salary of
$1,000,000, payable in accordance with the Company’s customary payroll practices
(“Base Salary”). The annual rate of Executive’s Base Salary shall not be
increased or decreased during the Term.

(b)    Annual Bonus. For 2019, Executive shall be eligible to earn a cash
incentive award (the “Annual Bonus”), which shall be calculated based on Return
on Average Equity (“ROAE”) before calculation of the 2019 annual bonuses paid to
the CEO, Executive and Chief Operating Officer (as calculated, the “Compensation
ROAE”, or “CROAE”) using a target bonus of $3.25 million at a CROAE of 25.0%.
CROAE shall be determined in a manner consistent with generally accepted
accounting principles, subject to adjustments for certain extraordinary or
special items, in the form and manner determined in the sole discretion of the
Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”). Executive’s Annual Bonus will be determined in accordance
with the following schedule:

 

     CROAE    % of Target         0%    0%    10%    25%    15%    57.5%    20%
   90%    25%    100%    30%    120%    35%    130%

For performance between two thresholds, the applicable % of Target will be
determined by straight-line interpolation between the applicable thresholds;
provided, however, that no Annual Bonus shall be earned if CROAE is less than
10%.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 3 of 19

 

The calculation of the Annual Bonus shall be made promptly after the completion
of the annual audit for the fiscal year ending December 31, 2019, subject to
certification by the Committee; provided, however, that in no event shall any
Annual Bonus be paid to Executive later than March 15, 2020. Except as provided
in Section 5, Executive shall not be eligible to earn or receive an Annual Bonus
unless he is employed by the Company on December 31, 2019.

(c)    Participation in Executive Benefit Plans; Private Office and Secretary.
Executive is entitled, if and to the extent eligible, to participate in the
Company’s benefit plans generally available to Company employees in similar
positions. For each full month during the Term, the Company shall provide
Executive with a car allowance in the amount of $600 per month. Additionally,
Executive shall (1) have the right to participate in a 401(k) plan available to
employees of the Company, (2) receive life insurance with a coverage limit equal
to $1 million, and (3) receive medical, dental and disability insurance with a
coverage limit equal to $500,000. Executive shall be given a private office with
secretarial help at Executive’s principal place of employment as specified in
Section 3(b) above and any and all reasonable facilities and services so as to
be suitable with his position as President and Chief Risk Officer, and so as to
assist in the performance of his duties and activities.

(d)    PSU Grants and Vesting.

(i)    Grant of PSUs. On the Effective Date, Executive shall be eligible to
receive a grant of performance share units (“PSUs”) with a target value of
$1 million on the grant date. The number of PSUs to be granted to Executive on
the grant date (the “Target Number”) shall be determined by dividing the annual
grant target value (i.e., $1 million) by the closing sales price of the common
stock of the Company, par value $0.01 per share, on the exchange having the
greatest number of shares listed or eligible for trading on that date, or, if no
sale of the common stock of the Company occurred on that date, on the next
preceding date on which there was a reported sale (the “Fair Market Value”). The
grant shall be made pursuant to Universal Insurance Holdings, Inc. 2009 Omnibus
Incentive Plan, as it may be amended from time to time, and any successor plan
thereto (the “Omnibus Plan”), shall be subject to the terms and conditions of
the applicable equity award agreement that evidences such award under the
Omnibus Plan, and shall be governed by the Omnibus Plan, the applicable equity
award agreement, and any other applicable award documentation, except that, in
the event of any inconsistency between the terms of the award documentation and
this Agreement, the provisions of this Agreement shall control. The PSUs will be
subject to a three-year award cycle commencing on the date of grant (the “Award
Cycle”) and shall be subject to the performance-vesting and time-vesting
requirements described in this Agreement.

(ii)    Performance-Vesting Requirements. The earn out with respect to the PSUs
will be determined by reference to the attainment of one or more pre-established
performance objectives (as determined prior to the date of grant by the
Committee) measured over the first year of the Award Cycle applicable to the
grant of PSUs (the “Performance Year”). Depending upon the level of attainment
of the relevant performance objective or objectives, Executive shall be eligible
to earn 100% of the Target Number for “target-level” performance. No portion of
the PSU award shall be earned (and the entire award will be forfeited) if
performance is less than target performance. It is intended by the parties that
no minimum earn out is guaranteed with respect to such PSU award and that payout
at target level will be challenging but attainable. The performance objective
and required levels of achievement for target payout for the 2019 Performance
Year are set forth in attached Schedule A.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 4 of 19

 

(iii)    Time-Vesting Requirements and Payment. For purposes of the PSU award,
“Earn Out Number” means the number of PSUs earned for the Performance Year based
upon achievement of the applicable performance objective or objectives, as
certified by the Committee. Subject to Executive’s continuous employment with
the Company through the applicable vesting date, Executive shall be fully vested
in two-thirds of the Earn Out Number on the first anniversary of the date of
grant (the “First Tranche”); in one-sixth of the Earn Out Number on the second
anniversary of the date of grant (the “Second Tranche”); and in one-sixth of the
Earn Out Number on the third anniversary of the date of grant (the “Third
Tranche”). Payment with respect to the vested portion of the Earn Out Number
shall be made only through delivery and settlement of the appropriate number of
shares of the Company’s common stock within 60 days following the applicable
date of vesting; provided, however, that payment with respect to the First
Tranche shall not be made until the Committee has certified attainment of the
applicable performance objectives for the Performance Year. Except as otherwise
provided in Section 5 or 6, Executive shall forfeit, and have no rights with
respect to, any portion of the Earn Out Number that has not vested prior to the
date Executive’s employment with the Company ends.

(iv)    Dividend Equivalents. With respect to the Second Tranche and the Third
Tranche (but not the First Tranche) of the Earn Out Number, Executive shall be
credited with a cash amount equal to the cash dividends paid on the
corresponding number of shares of Company’s common stock during the period
beginning after the Performance Year and ending on the vesting date of the
applicable tranche. Such cash amount shall be subject to the same time-vesting
conditions as the related PSUs and shall be paid to Executive in cash at the
time that the shares of the Company’s common stock are delivered to Executive in
settlement of such tranche.

(e)    Stock Option Grant. Executive shall be entitled to receive a grant of
options to purchase shares of the Company’s common stock (the “Options”) in the
sole discretion of the Committee. Any grant shall be made pursuant to the
Omnibus Plan, shall be subject to the terms and conditions of the applicable
equity award agreement that evidences such award under the Omnibus Plan as
determined by the Committee in its sole discretion, and shall be governed by the
Omnibus Plan, the applicable equity award agreement, and any other applicable
award documentation.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 5 of 19

 

(f)    Condition to Grants of PSUs and Options; Effect of Change in Control.
Anything in this Agreement to the contrary notwithstanding: (i) the Company
shall have no obligation to grant PSUs or Options to Executive if Executive’s
employment with the Company ends for any reason prior to the applicable grant
date; and (ii) the Company shall have no obligation to grant PSUs or Options to
Executive or to deliver any shares of the Company’s common stock to Executive in
settlement of any previously granted PSUs or Options if the stockholders of the
Company have not previously approved in accordance with applicable law an equity
incentive plan of the Company with sufficient share reserves to permit such
grants and settlements. It shall not be a breach of this Agreement if the
Company does not grant the PSUs or Options described in Section 4(d) or 4(e) or
fails to settle previously granted PSUs or Options through the delivery of
shares of Common Stock, in each case, because the Company’s stockholders have
not approved an equity incentive plan with sufficient share reserves to permit
the grant and settlement of PSUs or Options described above. The Company shall
have no obligation to make any substitute cash or replacement grants or awards
of any type to Executive if the stockholders of the Company fail to approve an
equity incentive plan with sufficient share reserves to permit or settle the
grants contemplated by this Agreement. Moreover, nothing in this Agreement shall
preclude the Committee from making grants of equity awards during the Term or
thereafter to other officers, employees or consultants of any member of the
Company Group. In addition, nothing in this Agreement shall preclude the
Committee from granting additional awards to Executive in recognition of
exceptional performance. The Company will use reasonable efforts to maintain a
registration statement in effect on Form S-8 covering the grants and awards
pursuant to this Agreement. Subject to Section 6, (i) any substitute, amended or
replacement awards granted to Executive in connection with a Change in Control
(as defined below) shall contain vesting, payment-timing and exercisability
terms that are no less favorable to Executive than the comparable terms in the
PSUs and Options to which they relate and (ii) the exercise price of any
substitute options granted to replace outstanding Options shall be determined in
a manner that complies with Treas. Reg. Section 1.409A-1(b)(5)(v)(D) and that
preserves the aggregate intrinsic value in the Option immediately prior to the
CIC Date (as defined below).

(g)    Vacation. Executive will be entitled to 30 days of paid vacation per
calendar year (earned pro rata over the course of the year), subject to the
Company’s standard vacation policies. Any unused vacation for a given calendar
year, up to a maximum of 20 days, may be accrued, and the aggregate value of any
unused accrued vacation shall be paid to Executive upon the termination of
Executive’s employment with the Company; provided that Executive has submitted a
report to the Committee within 30 days following the end of each calendar year
reporting on the number of accrued and unused vacation days for such year and
the total number of accrued but unused vacation days for all prior years
commencing after 2016.

(h)    Expense Reimbursement. The Company will pay or reimburse Executive for
all appropriate business expenses Executive incurs in connection with
Executive’s duties under this Agreement, in accordance with the Company’s
policies as in effect from time to time, subject to the timely submission by
Executive of written documentation of such expenses in accordance with the
applicable policies of the Company.

5.    Termination of Employment.

(a)    Notice. Subject to the provisions of this Section 5, the Company may
terminate Executive’s employment, and Executive may resign his employment, for
any reason or for no stated reason, at any time during the Term. The Company
shall give Executive 90 days’ prior written notice of its intention to terminate
his employment other than for Cause, and Executive shall give the Company 90
days’ prior written notice of his intention to resign for any reason. Any such
notice shall specify the applicable termination or resignation date. In the
event of a termination or resignation notice, the Company will have the right to
restrict Executive’s access to its premises, clients and employees during the
notice period.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 6 of 19

 

(b)    Accrued Obligations. If Executive’s employment ends for any reason,
Executive (or in the event of his death, Executive’s estate) will receive,
within 30 days following the Termination Date (as defined below), a lump sum
cash payment equal to: (i) his accrued but unpaid Base Salary through the
Termination Date and any earned but unpaid Annual Bonus for any year prior to
the year in which the Termination Date occurs, and any undelivered shares of
Company common stock in respect of a tranche of PSUs for which the vesting and
payment date has occurred on or prior to the Termination Date, (ii) any employee
benefits Executive may be entitled to pursuant to the Company’s employee benefit
plans through the Termination Date, (iii) any accrued and unused vacation as set
forth in Section 4(g) above through the Termination Date, and (iv) any expenses
reimbursable under Section 4(h) incurred but not yet reimbursed to Executive
through the Termination Date (collectively, the “Accrued Obligations”).

(c)    Termination with Cause; Resignation without Good Reason.

(i)    In General; Payments. The Company has the right at any time to terminate
Executive’s employment with the Company for Cause (as defined below) and,
subject to Section 5(a) above, Executive has the right to resign without Good
Reason (as defined below). If the Company terminates Executive for an event of
Cause described in clause (B), (C), or (D) of Section 5(c)(ii), the Company
shall provide Executive 30 days prior to the date on which it intends to
terminate Executive’s employment for Cause with a written notice from the
Company identifying the reasons that are alleged to constitute Cause and shall
afford Executive a reasonable opportunity to meet once with the CEO within the
30-day notice period to discuss and present evidence relevant to the termination
decision. If the Company terminates Executive’s employment for an event of Cause
not described in the previous sentence, such termination shall be effective
immediately upon the Company’s written notice to Executive. If the Company
terminates Executive’s employment for Cause or Executive resigns without Good
Reason, the Company’s obligation to Executive shall be limited solely to the
Accrued Obligations. If Executive’s employment is terminated for Cause, (i) no
Annual Bonus shall be payable for the calendar year in which such termination
occurs, and (ii) any then outstanding unvested PSUs shall be immediately
forfeited as of the Termination Date (as defined in Section 5(g)(i) below) and
(iii) any vested and unvested Options shall terminate as of the Termination
Date. If Executive resigns his employment without Good Reason, (i) no Annual
Bonus shall be payable for the calendar year in which such resignation occurs,
and (ii) any then outstanding unvested PSUs shall be immediately forfeited as of
the Termination Date (as defined in Section 5(g)(ii) below) and any vested and
unvested Options shall terminate 90 days following the Termination Date (or, if
earlier, on the expiration date of the term of the Options).



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 7 of 19

 

(ii)    For purposes of this Agreement, “Cause” means, as determined by the CEO
(or his designee), any of the following: (A) Executive’s abuse of alcohol or any
controlled substance; (B) a willful act of fraud, dishonesty or breach of
fiduciary duty on the part of Executive with respect to the business or affairs
of the Company; (C) a knowing and material failure by Executive to comply with
applicable laws and regulations or professional standards relating to the
business of the Company; (D) Executive’s willful and continuing failure to
perform his duties to the Company (after notice from the CEO of such failure) or
any material breach by Executive of a provision of this Agreement except, in
each case, where such failure or breach is caused by the illness or other
similar medical incapacity (other than for a reason described in clause (A) of
this Section 5(c)(ii)) of Executive or any willful act or omission by Executive
that results in material harm to the Company’s financial condition, business or
reputation; (E) Executive being subject to an inquiry or investigation by a
governmental authority or self-regulatory organization such that the existence
of such inquiry or investigation will, in the judgment of the CEO, result in
material damage to the Company’s business interests, licenses, reputation or
prospects; or (F) Executive’s conviction of, or plea of guilty or no contest to:
(i) any felony or (ii) any misdemeanor involving moral turpitude. For purposes
of this definition, no act or omission shall be deemed willful unless done
intentionally and without a good faith belief by Executive that such act or
omission was in the best interest of the Company.

(d)    Termination without Cause; Resignation for Good Reason.

(i)    Subject to the further provisions of this Section 5(d) and Section 6, if
during the Term or, if the Term expires without renewal or extension and prior
to a Change in Control, during the one-year period following the expiration of
the Term, the Company terminates Executive’s employment without Cause or
Executive resigns for Good Reason, the Company will pay Executive on the 60th
day following the Termination Date (as defined below), in addition to the
Accrued Obligations, a lump-sum cash payment equal to the following (the
“Severance Amount”):

 

  •  

One times the amount of Executive’s then-current annual rate of Base Salary
(based on the rate in effect immediately prior to the Termination Date); and

 

  •  

The cost of 12 months of COBRA coverage for Executive and his dependents (based
on the COBRA rates in effect on the Termination Date).

In addition, by no later than March 15th of the year following the year in which
the Termination Date occurs, Executive shall receive a pro rata portion of the
Annual Bonus (the “Pro Rata Bonus”) for the year of termination calculated on
the basis of the Company’s actual performance for such year and prorated based
on the numbers of days elapsed in such year through the Termination Date.

(ii)     Subject to the further provisions of this Section 5(d) and Section 6,
in the event of Executive’s termination without Cause or resignation for Good
Reason, the portion of then outstanding PSUs and Options that would have vested
had Executive remained continuously employed by the Company through the end of
the one-year period following the Termination Date shall fully vest immediately
as of the Termination Date (the “Additional Equity Vesting”). The PSUs entitled
to Additional Equity Vesting pursuant to this Section 5(d)(ii) shall become
payable within 30 days following their originally scheduled vesting dates
contemplated by Section 3(d)(iii). The Earn Out Number for any PSUs entitled to
Additional Equity Vesting pursuant to this Section 5(d)(ii) for which the
Performance Year has not been completed shall be determined after the end of the
Performance Year based on actual performance for the full Performance Year. Any
then vested Options (including Options that vested in accordance with this
paragraph) held by Executive shall remain exercisable for a period of one year
following the Termination Date (but not beyond the original term of the Options)
(“Extended Exercisability”).



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 8 of 19

 

(iii)    The Company’s obligation to pay Executive the Severance Amount and the
Pro Rata Bonus and to provide the Additional Equity Vesting and the Extended
Exercisability are each expressly conditioned upon Executive’s execution and
timely delivery to the Company of a valid and irrevocable release agreement in
substantially the form of attached Schedule B by no later than 45 days following
the Termination Date.

(iv)    As used in this Section 5(d), “Good Reason” means any of the following
acts or omissions by the Company occurring without Executive’s prior written
consent: (A) any action by the Company which results in Executive ceasing to be
the President and Chief Risk Officer of the Company or any other material
adverse change in Executive’s title, duties or reporting responsibilities;
(B) the assignment to Executive of duties materially inconsistent with
Executive’s position as the President and Chief Risk Officer of the Company;
(C) a reduction in Executive’s rate of Base Salary or Annual Bonus opportunity
or the failure by the Company (other than by reason of bankruptcy, insolvency or
receivership) to pay Executive’s Base Salary or any earned Annual Bonus or,
subject to Section 4(f), to make the PSU grant contemplated by this Agreement;
(D) the requirement by the Company that Executive move his principal place of
employment more than 50 miles from the location of his principal place of
employment on the Effective Date; or (E) any material breach by the Company of
this Agreement. Notwithstanding the above, an act or omission by the Company
shall not constitute an event of Good Reason unless Executive gives the Company
written notice within 60 days following the date Executive first knows, or
reasonably should have known, of the event constituting Good Reason of his
intention to resign for Good Reason if such Good Reason event is not cured by
the Company, and the Company does not cure such event (retroactively with
respect to any monetary matter) to the reasonable satisfaction of Executive
within 30 days following the date the Company receives such written notice from
Executive.

(e)    Termination Due to Death or Disability.

(i)    If, during the Term, Executive shall become unable to perform his duties
as provided for herein by reason of Disability (as defined below), then the
Company may, on 30 days’ prior written notice to Executive, temporarily suspend
his status as President and Chief Risk Officer of the Company. In the event of
such suspension, Executive shall remain an employee of the Company and receive
his compensation and benefits as set forth above in Section 4 for the lesser of:
(i) one year from the date of such suspension or (ii) the date on which
Executive is first eligible for long-term disability payments under the
Company’s long-term disability plan then applicable to him (the “Suspension
Period”). If during the Suspension Period, Executive returns to perform his
duties as provided for herein, and there is no physical or mental inability to
perform such duties, then Executive shall resume his status as President and
Chief Risk Officer, and the Company shall continue payment of his full
compensation and benefits as set forth in Section 4. Executive’s employment with
the Company shall terminate at the end of the Suspension Period if Executive has
not returned by the end of the Suspension Period to the full-time performance of
his duties hereunder.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 9 of 19

 

(ii)    If Executive’s employment terminates because of Executive’s death or
Disability, within 30 days of such termination, the Company will pay to
Executive (or Executive’s estate, in the case of Executive’s death) the Accrued
Obligations and any employee benefits to which Executive may be entitled to
pursuant to the Company’s employee benefit plans through such period; provided,
however, that, in the case of Executive’s death, benefit payments under any
employee benefit plan shall be paid to Executive’s beneficiary or beneficiaries
designated pursuant to such employee benefit plans in lieu of to his estate. In
addition, by no later than March 15th of the year following the year in which
the Termination Date (as defined in Section 5(g)(iv) or Section 5(g)(v) below,
as applicable) occurs, Executive (or Executive’s estate in the case of
Executive’s death) shall also be paid a Pro Rata Bonus for the year in which the
termination occurs. Solely for purposes of this Section 5(e), the date of
Executive’s termination of employment due to Disability or death shall be
treated as the date of a termination without Cause under Section 5(d) (but not
Section 6) for purposes of the vesting, payment and exercisability of then
outstanding PSUs and Options.

(iii)    “Disability” means a determination by the Company after review of
written information provided by Executive’s healthcare provider that, as a
result of a physical or mental injury or illness, Executive has been unable to
perform the essential functions of Executive’s job for a period of 90
consecutive days.

(f)    Unvested Options and PSUs. Anything in this Agreement to the contrary
notwithstanding, any Options and PSU awards outstanding on the Termination Date
that have not vested prior to such Termination Date or that do not expressly
vest or remain outstanding by operation of this Section 5 or Section 6 below
shall be forfeited on the Termination Date.

(g)    Termination Date. For purposes of this Agreement, “Termination Date”
shall have the following meanings:

(i)    in the event of Executive’s termination for Cause, subject to the
applicable notice provisions, the date specified in the written notice of
termination delivered to Executive by the Company in accordance with
Section 5(c);

(ii)    in the event of Executive’s resignation with or without Good Reason, the
90th day following the date the written notice of intention to resign is
received by the Company;

(iii)    in the event of Executive’s termination without Cause, the 90th day
following the date the written notice of termination is received by Executive;



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 10 of 19

 

(iv)    in the event of Executive’s termination due to death, the date of
Executive’s death; and

(v)    in the event of Executive’s termination due to Disability, the last day
of the Suspension Period, if Executive has not returned to the full-time
performance of his duties as specified in Section 5(e) by such date.

6.    Change in Control.

(a)    Termination in Connection with a Change in Control.

(i)    In the event of a Change in Control (as defined in Section 6(a)(iii)
below) occurring during the then existing Term, the Term shall automatically
continue until the second anniversary of the CIC Date. In the event that the
Company terminates Executive’s employment without Cause or Executive resigns his
employment with the Company for Good Reason, in each case, upon or within 24
months following the date on which a Change in Control occurs (such date of
occurrence, the “CIC Date”), then: (A) in lieu of the Severance Amount, the
Company or its successor shall pay Executive no later than the 60th day
following the Termination Date a cash lump sum amount equal to the sum of
(1) four times Executive’s then annual rate of Base Salary plus (2) two times
the amount of the Annual Bonus paid or payable to Executive for the calendar
year prior to the calendar year in which the CIC Date occurs; (B) all Options
held by Executive shall immediately vest and become exercisable for the period
of Extended Exercisability; and (C) all PSUs held by Executive shall immediately
vest and become payable within 30 days following their regularly scheduled
vesting dates contemplated by Section 3(d)(iii); provided, however, the Earn Out
Number for any previously granted PSUs for which the Performance Year has not
been completed shall be based on the annualized performance for the Performance
Year (based on actual performance through the Termination Date), adjusted in an
equitable manner determined by the Committee to take into account the Change in
Control; and further provided that in no event shall the Earn Out Number as
determined hereunder exceed that which would be payable in connection with
target performance. Notwithstanding anything herein to the contrary, Executive’s
entitlements under clauses (A), (B) and (C) of this Section 6(a)(i) are each
expressly conditioned upon the timely satisfaction of the release delivery
requirements of Section 5(d)(iii).



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 11 of 19

 

(ii)    Notwithstanding Section 6(a)(i) above, in the event of a consolidation
or merger of the Company described in clause (A)(I) of the definition of Change
in Control in Section 6(a)(iii) in which the consideration received by the
stockholders of the Company in the Change in Control consists exclusively of
cash, securities not listed for trading on a national securities exchange or
automated quotation system, or a combination of cash and such unlisted
securities, then the following shall apply: (A) all then outstanding Options
shall immediately vest in full upon the CIC Date and the Company or its
successor shall cause Executive to receive in cancellation of such Options a
lump sum cash payment equal to the product of the number of shares of common
stock underlying such Options multiplied by the fair market value of the
consideration per share paid to the Company’s stockholders in the merger or
consolidation less the aggregate exercise price of such Options; and (B) all
outstanding PSUs shall vest in full immediately prior to the CIC Date and shall
be settled through the delivery of shares of the Company’s common stock to
Executive. For purposes of the previous sentence, the Earn Out Number for any
previously granted PSUs for which the Performance Year has not been completed on
the CIC Date shall be based on target performance. Notwithstanding anything
herein to the contrary, no acceleration of the settlement or delivery of any
PSUs pursuant to this Section 6(a)(ii)(B) shall occur unless the Change in
Control constitutes a “change in ownership,” “change in effective control” or
“change in the ownership of a substantial portion of the assets” of the Company,
as such terms are described in Treas. Reg. Section 1.409A-3(i)(5).

(iii)    For purposes of this Agreement, and notwithstanding any contrary
definition in the Omnibus Plan as to the treatment of the PSUs under this
Agreement, a “Change in Control” shall be deemed to have occurred if: (A) there
shall be consummated (I) any consolidation or merger in which the Company is not
the continuing or surviving corporation or pursuant to which shares of the
Company’s common stock would be converted into cash, securities or other
property, other than a consolidation or a merger having the same proportionate
ownership of common stock of the surviving corporation immediately after the
consolidation or merger or (II) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions other than in the ordinary
course of business of the Company) of all, or substantially all, of the assets
of the Company to any corporation, person or other entity which is not a direct
or indirect wholly-owned subsidiary of the Company, (B) any person, group,
corporation or other entity (collectively, “Persons”) shall acquire beneficial
ownership (as determined pursuant to Section 13(d) of the Securities Exchange
Act of 1934, as amended, and rules and regulations promulgated hereunder) of
more than 50% of the Company’s outstanding common stock or voting securities or
(C) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board.

(iv)    For purposes of this Agreement, the “CIC Date” shall mean: (A) with
respect to a transaction contemplated under clause (A)(I) of Section 6(a)(iii),
the closing date of such consolidation or merger; (B) with respect to a
transaction contemplated under clause A(II) of Section 6(a)(iii), the date on
which such sale, lease, exchange or other transfer is completed (which shall be
the completion date of the final transaction if a series of transactions is
contemplated); (C) with respect to an acquisition contemplated under clause
(B) of Section 6(a)(iii), the date of the closing of the tender offer or other
acquisition pursuant to which the requisite beneficial ownership percentage is
acquired by such Person or Persons; and (D) with respect to a change in Board
composition contemplated under clause (C) of Section 6(a)(iii), the date of
appointment of the director or group of directors that would cause the Incumbent
Board to cease to constitute a majority for purposes of such clause (C).



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 12 of 19

 

(b)    Limitation on Change in Control Payments. Notwithstanding anything in
this Agreement to the contrary, in the event that it is determined by an
independent accounting firm chosen by mutual agreement of the parties (the
“Accounting Firm”) that any economic benefit, payment or distribution by the
Company to or for the benefit of Executive, whether paid, payable, distributed
or distributable pursuant to the terms of this Agreement or otherwise (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (and the applicable regulations
thereunder) (the “Code”) (such excise tax referred to in this Agreement as the
“Excise Tax”), then the value of any such Payments payable under this Agreement
(the “Agreement Payments”) which constitute “parachute payments” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm, will be
reduced so that the present value of all Payments (calculated in accordance with
Section 280G of the Code and the regulations thereunder), in the aggregate, is
equal to 2.99 times Executive’s “base amount,” within the meaning of
Section 280G(b)(3) of the Code (the “Reduced Amount”). Notwithstanding the
foregoing, the Agreement Payments shall be reduced to the Reduced Amount only if
the Accounting Firm determines that Executive would have a greater “Net
After-Tax Receipt” (as defined below) of aggregate Payments if the Executive’s
Agreement Payments were reduced to the Reduced Amount. “Net After Tax-Receipt”
shall mean the present value (as determined in accordance with
Section 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all
taxes imposed on Executive with respect thereto under Sections 1 and 4999 of the
Code and under applicable state and local laws (and including any employment,
social security or Medicare taxes, and other taxes (including any other excise
taxes)), determined by applying the highest marginal rate under Section 1 of the
Code and under state and local laws which applied to Executive’s taxable income
for the tax year in which the CIC Date occurs, or such other rate(s) as the
Accounting Firm determines to be likely to apply to Executive in the relevant
tax year(s) in which any Payment is expected to be made.

7.    Restrictions and Obligations of Executive.

(a)    Non-Disparagement. Executive will not at any time (whether during or
after the Term) publish or communicate to any person or entity any Disparaging
remarks, comments or statements concerning the Company or any member of the
Company Group and any of its or their respective present and former members,
partners, directors, officers, stockholders, employees, agents, attorneys,
successors, assigns, clients and agents. The Company will not at any time
(whether during or after the Term) cause or assist the CEO or any of its
then-current directors to publish or communicate, to any person or entity any
Disparaging remarks, comments or statements concerning Executive. “Disparaging”
remarks, comments or statements are those that impugn the character, honesty,
integrity, morality, business acumen or abilities in connection with any aspect
of the operation of business of the individual or entity being disparaged.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 13 of 19

 

(b)    Confidentiality.

(i)    During the course of Executive’s employment, Executive has had and will
have access to certain trade secrets and confidential information relating to
the Company and the members of the Company Group which is not readily available
from sources outside the Company. The parties agree that the business in which
the Company and the Company Group engages is highly sales-oriented and the
goodwill established between Executive and the Company’s customers and potential
customers is a valuable and legitimate business interest worthy of protection
under this Agreement. Executive recognizes that, by virtue of Executive’s
employment by the Company, Executive is granted otherwise prohibited access to
the Company Group’s confidential and proprietary data which is not known to its
competitors and which has independent economic value to the Company and that
Executive will gain an intimate knowledge of each member of the Company Group’s
reinsurance business and its policies, customers, employees and trade secrets,
and of other confidential, proprietary, privileged or secret information of the
Company and its clients (collectively, all such nonpublic information is
referred to as “Confidential Information”). This Confidential Information
includes, but is not limited to, data relating to each member of the Company
Group’s marketing and servicing programs, procedures and techniques, business,
management and personnel strategies, analytic tools and processes, the criteria
and formulae used by the Company and other members of the Company Group in
pricing its insurance products and claims management, loss control and
information management services, the Company’s and each Company Group member’s
computer system, reinsurance marketing program and the skill of marketing and
selling products, the structure and pricing of special reinsurance products or
packages that each member of the Company Group has negotiated with various
underwriters, lists of prospects, customer lists and renewals, the identity,
authority and responsibilities of key contacts at clients’ accounts, the
composition and organization of clients’ business, the peculiar risks inherent
in a client’s operations, highly sensitive details concerning the structure,
conditions and extent of a client’s existing insurance and reinsurance
coverages, policy expiration dates and premium amounts, commission rates, risk
management service arrangements, loss histories and other data showing clients’
particularized insurance requirements and preferences.

(ii)    Except as required by law or an order of a court or governmental agency
with jurisdiction, Executive will not, during the Term or any time thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor will Executive use Confidential
Information for any commercial or business purpose. Executive will take all
reasonable steps to safeguard the Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Executive understands and
agrees that Executive will acquire no rights to any such Confidential
Information.

(iii)    At the Company’s request from time to time and upon the termination of
Executive’s employment for any reason, Executive will promptly deliver to the
Company all copies and embodiments, in whatever form, of all Confidential
Information in Executive’s possession or within Executive’s control (including,
but not limited to, memoranda, records, notes, plans, photographs, manuals,
notebooks, documentation, program listings, flow charts, magnetic media, disks,
diskettes, tapes and all other materials containing any Confidential
Information) irrespective of the location or form of such material. If requested
by the Company, Executive will provide the Company with written confirmation
that all such materials have been delivered to the Company as provided herein.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 14 of 19

 

(iv)    Notwithstanding anything herein to the contrary, Executive shall have
the right under Federal law to certain protections for cooperating with or
reporting legal violations to the Securities and Exchange Commission (the “SEC”)
and/or its Office of the Whistleblower, as well as certain other governmental
entities. No provisions in this Agreement are intended to prohibit Executive
from disclosing this Agreement to, or from cooperating with or reporting
violations to, the SEC or any other such governmental entity, and Executive may
do so without disclosure to the Company. The Company may not retaliate against
Executive for any of these activities, and nothing in this Agreement would
require Executive to waive any monetary award or other payment that Executive
might become entitled to from the SEC or any other governmental entity.

(c)    Non-Solicitation or Hire. During the Term and for a period of 12 months
following the termination of Executive’s employment for any reason (whether
during or after the Term) (the “Non-Solicit Period”), Executive will not
directly or indirectly solicit or attempt to solicit or induce, directly or
indirectly: (1) any person who is a client, customer or policyholder of any
member of the Company Group, or who was a client, customer or policyholder of
any member of the Company Group at any time during the one-year period
immediately prior to the Termination Date, for the purpose of marketing, selling
or providing to any such party any services or products offered by or available
from any member of the Company Group and (2) any employee of, or independent
contractor or consultant to, any member of the Company Group or any person who
was an employee of, or independent contractor or consultant to, any member of
the Company Group during the one-year period immediately prior to the
Termination Date to terminate such employee’s employment relationship or such
independent contractor’s or consultant’s relationship with such member of the
Company Group, in either case, to enter into a similar relationship with
Executive or any other person or any entity in competition with any member of
the Company Group. During the Non-Solicit Period, Executive will not enter into
an employment, consulting or independent contractor relationship, directly or
indirectly, with any employee of, or independent contractor or consultant to,
any member of a Company Group or any person who was an employee of, or
independent contractor or consultant to, any member of a Company Group during
the one-year period immediately prior to the date Executive’s employment
terminates. Notwithstanding the foregoing, solicitations incidental to general
advertising or other general solicitations in the ordinary course not
specifically targeted at such employees, independent contractors or consultants
and employment of (or entry into an independent contractor or consultancy
relationship with) any person not otherwise solicited in violation hereof shall
not be considered a violation of this Section 7(c). Executive shall not be in
violation of this Section 7(c) solely by providing a reference for a former
employee of, or independent contractor or consultant to, the Company.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 15 of 19

 

(d)    Non-Competition. During the Term and for a period of 12 months following
Executive’s termination of employment for any reason (whether during or after
the Term, but subject to the limitation set forth in the last sentence of this
paragraph) (the “Non-Compete Period”), Executive will not, whether individually,
as a director, manager, member, stockholder, partner, owner, employee,
consultant or agent of any business, or in any other capacity, other than on
behalf of a member of the Company Group, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit Executive’s name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or business organization) or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by any member of the Company Group
during the one-year period immediately prior to the date Executive’s employment
terminates. In the event that the Term expires on December 31, 2019 and
Executive and Company have not entered into a new employment agreement or
renewed this Agreement on or prior to such date, the Non-Compete Period shall
not extend beyond December 31, 2021.

(e)    Company Policies. During the Term and all periods thereafter, Executive
will remain in material compliance with the Company’s policies and guidelines,
including the Company’s code of business conduct or code of ethics.

8.    Remedies; Specific Performance. The parties acknowledge and agree that
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 7 will result in irreparable and continuing damage to the Company and
the Company Group for which there may be no adequate remedy at law and that the
Company and the Company Group are entitled to equitable relief, including
specific performance and injunctive relief as remedies for any such breach or
threatened or attempted breach. Executive consents to the grant of an injunction
(temporary or otherwise) against Executive or the entry of any other court order
against Executive prohibiting and enjoining Executive from violating, or
directing Executive to comply with, any provision of Section 7. Executive also
agrees that such remedies are in addition to any and all remedies, including
damages, available to the Company and the Company Group against Executive for
such breaches or threatened or attempted breaches. In addition, without limiting
the Company’s and the Company Group’s remedies for any breach of any restriction
on Executive set forth in Section 7, except as required by law, Executive is not
entitled to any payments set forth in Sections 5(d) or 6(a) if Executive has
materially breached the covenants contained in Section 7. Executive will
immediately return to the Company any such payments previously received under
Sections 5(d) or 6(a) upon such a material breach and, in the event of such
breach, the Company will have no obligation to pay any of the amounts that
remain payable by the Company under Sections 5(d) or 6(a).

9.    Code Section 409A. The provisions of this Section 9 shall apply
notwithstanding any provision of this Agreement.

(a)    Delay of Payments. If, at the time of Executive’s termination or
resignation with the Company, Executive is a Specified Employee (as defined
below), then any amounts payable to Executive that the Company determines
constitute deferred compensation within the meaning of Section 409A of the Code
and which are subject to the six-month delay required by Treas. Reg.
Section 1.409A-1(c)(3)(v), shall be delayed and not paid to Executive until the
first business day following the six-month anniversary of Executive’s date of
termination or resignation (the “Deferral Date”), at which time such delayed
amounts will be paid to Executive in a cash lump sum (the “Catch-Up Amount”). If
payment of an amount is delayed as a result of this Section 9(a), such amount
shall be increased with interest from the date on which such amount would
otherwise have been paid to Executive but for this Section 9(a) to the day prior
to the date the Catch-Up Amount is paid. The rate of interest shall be the
applicable short-term federal rate applicable under Section 7872(f)(2)(A) of the
Code for the month in which the date of Executive’s termination or resignation
occurs. Such interest shall be paid at the same time that the Catch-Up Amount is
paid. If Executive dies on or after the date of Executive’s termination or
resignation of employment and prior to the Deferral Date, any amount delayed
pursuant to this Section 9(a) shall be paid to Executive’s estate or
beneficiary, as applicable, together with interest, within 30 days following the
date of Executive’s death.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 16 of 19

 

(b)    “Specified Employee” has the meaning set forth in
Section 409A(a)(2)(B)(i) of the Code. The determination of whether Executive
constitutes a Specified Employee on the date of his termination or resignation
shall be made in accordance with the Company’s established methodology for
determining Specified Employees.

(c)    “Separation from Service” means a “separation from service” from the
Company within the meaning of the default rules under the final regulations
issued pursuant to Section 409A of the Code. For purposes of compliance with
Section 409A of the Code, when used in this Agreement, the terms “terminate,”
“terminated,” “termination,” “resign,” “resigned” and “resignation” mean a
termination of Executive’s employment that constitutes a Separation from
Service.

(d)    Separate Payments and Reimbursements. For purposes of applying the
provisions of Section 409A of the Code to this Agreement, each separately
identifiable amount to which Executive is entitled under this Agreement shall be
treated as a separate payment. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Section 409A, and payments of such reimbursements or in-kind benefits shall be
made on or before the last day of the calendar year following the calendar year
in which the relevant expense is incurred.

10.    Stock Ownership Guidelines. Executive will comply with all stock
ownership and stock retention guidelines or policies established by the Board
and the Committee, as in effect from time to time.

11.    Claw Back Policy. All compensation granted to Executive hereunder shall
be subject to any and all claw back policies of the Company, as in effect from
time to time.

12.    Notice. For purposes of this Agreement, all notices and other
communications will be in writing and will be deemed to have been duly given
when delivered or if sent either by Federal Express, hand-delivery, e-mail, or
postage prepaid, by certified mail, return receipt requested, with a copy by
ordinary mail, to the addresses below:



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 17 of 19

 

If to Executive:    If to the Company:

Jon W. Springer

At Executive’s most recent address

on file with the Company

  

Universal Insurance Holdings, Inc.

1110 West Commercial Boulevard

Fort Lauderdale, Florida 33309

Attn: Beth Wallace

or to such other address as any party may have furnished to the other in writing
in accordance with this Section 12, except that notices of any change of address
is effective only upon actual receipt.

13.    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, including, without
limitation, the Prior Agreement; provided, however, that the terms of this
Agreement shall not supersede or replace any equity award made prior to the
Effective Date. No severance or other termination payments are payable to
Executive under the Prior Agreement or under any other plan or arrangement of
the Company in connection with the execution of this Agreement or the
termination of the Prior Agreement.

14.    Waiver and Amendments. This Agreement may be amended, modified,
superseded, canceled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by the parties or, in the
case of a waiver, by the party waiving compliance. Except as provided in
Section 5(d)(iv), no delay on the part of any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
waiver on the part of any right, power or privilege hereunder, nor any single or
partial exercise of any right, power or privilege hereunder, preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

15.    Governing Law. This Agreement and the implementation of it shall be
subject to and governed by the laws of the State of Florida applicable to
contracts fully executed and performed in such State.

16.    Venue. The parties agree that the exclusive venue for any litigation
relating to this Agreement will be the state courts located in Broward County,
Florida and the United States District Court, Southern District of Florida, Fort
Lauderdale Division in Broward County, Florida.    The parties waive any rights
to object to venue as set forth herein, including any argument of inconvenience
for any reason.

17.    Assignability by the Company and Executive. The Company shall have the
right to assign this Agreement to its successors or assigns, and the Executive
hereby consents to any such assignment. All covenants or agreements hereunder
shall inure to the benefit of, and be enforceable by or against, the Company’s
successors or assigns. The terms “successors” and “assigns” shall include, but
not be limited to, any successor upon a Change in Control.    Executive may not
assign this Agreement or the rights and entitlements hereunder, except that any
payments owed to Executive under this Agreement in the event of his death shall
be payable to his estate. Executive may not delegate his duties and
responsibilities hereunder.

18.    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original but all of which will constitute one and the
same instrument.



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 18 of 19

 

19.    Headings. The headings in this Agreement are for convenience of reference
only and will not limit or otherwise affect the meaning of terms contained
herein.

20.    Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement will remain
in full force and effect and will in no way be affected or impaired or
invalidated. If any court determines that any of such covenants, or any part
thereof, is invalid or unenforceable because of the geographic or temporal scope
of such provision, such court will reduce such scope to the minimum extent
necessary to make such covenants valid and enforceable. Executive acknowledges
that the restrictive covenants contained in Section 7 are a condition of this
Agreement and are reasonable and valid in temporal scope and in all other
respects.

21.    Tax Withholding. The Company or other payor is authorized to withhold
from any benefit provided or payment due hereunder, the amount of withholding
taxes due any federal, state or local authority in respect of such benefit or
payment and to take such other action as may be necessary in the Company’s
opinion to satisfy all obligations for the payment of such withholding taxes.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Jon W. Springer

Employment Agreement

Page 19 of 19

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

  EXECUTIVE:   /s/ JON W. SPRINGER   Jon W. Springer

 

  UNIVERSAL INSURANCE HOLDINGS, INC.   /s/ SEAN P. DOWNES  

Name: Sean P. Downes

Title: Chairman and Chief Executive Officer



--------------------------------------------------------------------------------

Schedule A

2019 PERFORMANCE GOALS APPLICABLE TO PSUs

A. Description of Performance Objective

For the PSUs granted on the Effective Date under the Agreement, the performance
objective to determine the Earn Out Number shall be policy count as measured by
growth in Non-Florida Premiums for 2019 in comparison to Non-Florida Premiums
for 2018.

B. Calculation of the Earn Out Number:

The Earn Out Number will be:

 

  1.

Zero, if the Performance Level is less than 125%.

 

  2.

100% of the Target Number, if the Performance Level is 125% or greater.

C. Definitions and Certification.

“Non-Florida Premiums” for any year shall be the aggregate amount of in-force
rate adequate premiums for such year from states other than Florida as reported
in the Policy Portfolio and Claims Liability Overview Reports (the “Reports”)
presented to the Company’s Board of Directors. The methodology for determining
rate adequate in-force premiums shall be consistently applied in the 2018 and
2019 Reports.

“Performance Level” means a percentage equal to (i) the aggregate amount of
Non-Florida Premiums for 2019 divided by (ii) the aggregate amount of
Non-Florida Premiums for 2018.

All results under this Schedule A shall be objectively determined in accordance
with the methodology used to prepare the reports noted above and consistently
applied from year-to-year and certified in writing by the Company’s Chief
Financial Officer based upon such reports, and the Earn Out Number shall be
subject to the Committee’s certification, and such certifications shall be
binding and conclusive on all parties.



--------------------------------------------------------------------------------

Schedule B

RELEASE AGREEMENT

In consideration of the payments and benefits to be provided to him by Universal
Insurance Holdings, Inc. ( the “Company”) pursuant to the agreement dated as of
December 17, 2018, by and between the Company and himself (the “Employment
Agreement”), Jon W. Springer (“Executive”), agrees to be bound by this Release
Agreement (the “Agreement”).

Accordingly, Executive agrees as follows:

1.    Release.

(a)    Executive waives any claims he may have for employment by the Company and
agrees not to seek such employment or reemployment by the Company in the future.
Further, in consideration of the payments and benefits to be provided by the
Company pursuant to the Employment Agreement, Executive, on behalf of himself
and his heirs, executors, devisees, successors and assigns, knowingly and
voluntarily releases, remises, and forever discharges the Company and its
parents, subsidiaries or affiliates, together with each of their current and
former principals, officers, directors, stockholders, agents, representatives
and employees, and each of their heirs, executors, successors and assigns
(collectively, the “Releasees”), from any and all debts, demands, actions,
causes of action, accounts, covenants, contracts, agreements, claims, damages,
omissions, promises, and any and all claims and liabilities whatsoever, of every
name and nature, known or unknown, suspected or unsuspected, both in law and
equity (“Claims”), which Executive ever had, now has, or may hereafter claim to
have against the Releasees by reason of any matter or cause whatsoever arising
from the beginning of time to the time he signs this Agreement (the “General
Release”). This General Release of Claims shall apply to any Claim of any type,
including, without limitation, any and all Claims of any type that Executive may
have arising under the common law, under Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Older Workers Benefit Protection Act,
the Americans With Disabilities Act of 1967, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, and the
Sarbanes-Oxley Act of 2002, each as amended, and any other federal, state, local
or foreign statutes, regulations, ordinances or common law, or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and Executive, and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of Executive’s employment relationship, or the termination of his
employment, with the Company.

(b)    For the purpose of implementing a full and complete release, Executive
understands and agrees that this Agreement is intended to include all claims, if
any, which Executive or his heirs, executors, devisees, successors and assigns
may have and which Executive does not now know or suspect to exist in his favor
against the Releasees, from the beginning of time until the time he signs this
Agreement, and this Agreement extinguishes those claims.

(c)    In consideration of the promises of the Company set forth in the
Employment Agreement, Executive hereby releases and discharges the Releasees
from any and all Claims that Executive may have against the Releasees arising
under the Age Discrimination Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”). Executive
acknowledges that he understands that the ADEA is a federal statute that
prohibits discrimination on the basis of age in employment, benefits and benefit
plans. Executive also understands that, by signing this Agreement, he is waiving
all Claims against any and all of the Releasees.



--------------------------------------------------------------------------------

(d)    This General Release shall not apply to (i) any obligation of the Company
pursuant to the Employment Agreement, (ii) any benefit to which Executive is
entitled under any tax qualified pension plan of the Company or its affiliates,
COBRA continuation coverage benefits, vested benefits under other benefit plans
of the Company or its affiliates or any other welfare benefits required to be
provided by statute, (iii) any claim related to acts, omissions or events
occurring after the date this Agreement is signed by Executive and (iv) any
right as a former employee of the Company that Executive may have to
indemnification under the bylaws of the Company or under any directors and
officers liability insurance policy then applicable to him.

Capitalized words not otherwise defined herein have the meanings assigned
thereto in the Employment Agreement.

2.    Consultation with Attorney; Voluntary Agreement. The Company advises
Executive to consult with an attorney of his choosing prior to signing this
Agreement. Executive understands and agrees that he has the right and has been
given the opportunity to review this Agreement and, specifically, the General
Release in Section 1 above, with an attorney. Executive also understands and
agrees that he is under no obligation to consent to the General Release set
forth in Section 1 above. Executive acknowledges and agrees that the payments to
be made to Executive pursuant to the Employment Agreement are sufficient
consideration to require him to abide with his obligations under this Agreement,
including but not limited to the General Release set forth in Section 1.
Executive represents that he has read this Agreement, including the General
Release set forth in Section 1, and understands its terms and that he enters
into this Agreement freely, voluntarily, and without coercion.

3.    Effective Date; Revocation. Executive acknowledges and represents that he
has been given at least 21 days during which to review and consider the
provisions of this Agreement and, specifically, the General Release set forth in
Section 1 above. Executive further acknowledges and represents that he has been
advised by the Company that he has the right to revoke this Agreement for a
period of seven days after signing it. Executive acknowledges and agrees that,
if he wishes to revoke this Agreement, he must do so in a writing, signed by him
and received by the Company no later than 5:00 p.m. Eastern Time on the seventh
day of the revocation period. If no such revocation occurs, the General Release
and this Agreement shall become effective on the eighth day following his
execution of this Agreement.

4.    Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of this Agreement shall not in any
way be affected or impaired thereby.

5.    Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.



--------------------------------------------------------------------------------

6.    Governing Law. This Agreement and the implementation of it shall be
subject to and governed by the laws of the State of Florida applicable to
contracts fully executed and performed in such State.

 

  EXECUTIVE:       Jon W. Springer